Burgess, J.,
¶ 16. dissenting. Confident that the trial court’s misde-scription of the intent element in this particular case was harmless beyond a reasonable doubt, I respectfully dissent. The majority is correct that the trial court erred in allowing the jury the option to find defendant guilty of disorderly conduct by acting either “with the conscious object,” that is “with intent,” to cause public inconvenience or annoyance, or by acting with “practical certainty,” or “knowingly,” that *83public inconvenience or annoyance would result from her actions. Ante, ¶ 7. The majority is also correct that, since State v. Trombley, 174 Vt. 459, 807 A.2d 400 (2002) (mem.), the element of “intentional” action in a criminal statute derived from the Model Penal Code, such as the disorderly conduct statute, means to act not “knowingly,” but “purposely.” Ante, ¶ 7. The State was required to prove, as it expressly charged, that defendant obstructed traffic “with intent to cause,” rather than “knowingly” cause, public inconvenience and annoyance. Nevertheless, given the overwhelming evidence of defendant’s actual intent to cause public inconvenience by obstructing traffic, the error was harmless because “we can say beyond a reasonable doubt that the result would have been the same in the absence of the error.” State v. Kinney, 171 Vt. 239, 244, 762 A.2d 833, 838 (2000).
¶ 17. Defendant essentially, if not explicitly, admitted the disorderly conduct at trial. Defendant testified that she deliberately stepped off the sidewalk to stand in the intersection of Routes 7 and 9, two public highways in downtown Bennington, holding an anti-war placard. She admitted that her actions stopped and interfered with traffic, and that motorists were being inconvenienced and annoyed as a result. Defendant admitted that, while aware her highway blockade was causing public inconvenience and annoyance, she repeatedly refused to move out of the way when requested by officers to do so. Defendant further admitted that she was strongly tempted to return to the sidewalk, but prayed for the strength to remain, and then decided to remain, in the street blocking traffic.
¶ 18. Defendant’s testimony proved the elements of disorderly conduct as charged: that she obstructed vehicular traffic “with intent to cause public inconvenience or annoyance, in violation of 13 V.S.A. § 1026(5),” and did so “purposely” under the Model Penal Code applied in Trombley, 174 Vt. at 460-61, 807 A.2d at 403-04. The Code, § 2.02(2)(a), states that a person acts “purposely” when:
(i) if the element involves the nature of his conduct or a result thereof, it is his conscious object to engage in conduct of that nature or to cause such a result____
Defendant’s intentional obstruction of traffic was not disputed. That the motorists were inconvenienced and annoyed as a result, and defendant’s awareness of same, were not disputed. Having admitted that she was aware her conduct was causing public inconvenience and annoyance, defendant told the jury that she resisted the temptation to *84stop doing it. Defendant told the jury that, inspired by prayer, she then consciously elected to continue causing public inconvenience and annoyance by continuing to block the public way. In Model Penal Code terms, defendant admitted that, as of the time of deciding to continue obstructing traffic, the “nature of [her] conduct” in obstructing traffic was to annoy and inconvenience the public, and admitted that it was her “conscious object to engage in conduct of that nature.” Id.
¶ 19. Nevertheless, defendant also explained to the jury, and argued on appeal, that in blocking traffic it was not her intent to inconvenience and annoy people. Defendant denied such an intent, and testified that she only meant to show her sign, to share her anti-war information and to show resistance to the federal government. So selective and implausible is this proposition that it does not achieve even the level of sophistry. That defendant was also motivated by a noncriminal urge to communicate and show political opposition does not mutually exclude a contemporaneous and, in this case, manifest criminal intent to cause public inconvenience and annoyance.
¶ 20. The majority posits that a finding of harmless error on this record usurps the jury’s function to resolve a credibility contest or weigh testimony concerning defendant’s intent, but there is no real dispute over what she did and intended. The majority’s case citations are inapposite. There was no “swearing contest” here as described in State v. Marrington, 73 P.3d 911, 917 (Or. 2003), nor was a “substantial portion” of the trial devoted to contested evidence of intent as in Sharma v. State, 56 P.3d 868, 873-74 (Nev. 2002). Nothing here approached the evidentiary duel over the influence of intoxication on defendant’s intent presented in State v. Page, 81 S.W.3d 781, 789-90 (Tenn. Crim. App. 2002), and no “substantial evidence” supports the claimed lack of criminal intent as was found on the record in State v. Ramirez, 945 P.2d 376, 382 (Ariz. Ct. App. 1997). The dispute over intent in the instant case was not evidentiary, but rhetorical. In contrast to the kidnapping defendant in State v. Sargent, 156 Vt. 463, 467-68, 594 A.2d 401, 403 (1991), whose repeated testimony that “he did not know he was holding the victim against her will” was also supported by psychiatric and police testimony, the defendant here admitted to deliberately blocking traffic which she knew was causing public inconvenience and annoyance, and then admitted to deciding to continue doing so.
¶ 21. My difference with the majority is not over who decides or what the verdict should be, but that the same guilty verdict was inevitable given defendant’s admissions. Defendant testified that she elected to *85continue obstructing traffic after knowing that it was causing public inconvenience and annoyance. At that point of refusing to move, there can be no actual, real-world dispute that defendant acted “with intent,” or “purposely,” to cause the inconvenience and annoyance patently obvious to her and to the jury by deliberately obstructing traffic with a placard. Where it is “clear beyond a reasonable doubt that a rational jury would have found the defendant guilty absent the [instruction] error,” a finding of harmless error presents no invasion of the jury’s fact finding process. Neder v. United States, 527 U.S. 1, 18 (1999).
¶ 22. This case presents a situation almost identical to Trombley, where the substantially same erroneous jury instruction was deemed harmless. Although Mr. Trombley was charged only with “purposely” assaulting another, the trial court instructed that “purposely” meant that defendant either “acted with the conscious purpose of causing serious bodily injury or that he acted under circumstances where he was practically certain” to cause such injury. Trombley, 174 Vt. at 460, 807 A.2d at 403. While agreeing that the latter option erroneously extended culpability to knowing misconduct when only purposeful misconduct was alleged, this Court found the error harmless beyond a reasonable doubt because defendant admitted at trial that he intended to inflict such injury as a means of self-defense. Id. at 462, 807 A.2d at 405. Here, defendant admitted at trial that upon realizing that her obstruction did cause, and was causing, public inconvenience and annoyance, rather than moving as requested, she purposely continued to cause public inconvenience and annoyance.
¶ 23. Review for harmless error requires this Court “to inquire if, absent the alleged error, it is clear beyond a reasonable doubt that the jury would have returned a guilty verdict regardless of the error____ Thus, analysis under the harmless error doctrine focuses on the evidence of guilt present in the record.” State v. Hamlin, 146 Vt. 97, 106, 499 A.2d 45, 52 (1985). Harmless error is found even when necessary elements are omitted altogether from instructions in situations “where a reviewing court concludes beyond a reasonable doubt that the omitted element was uncontested and supported by overwhelming evidence, such that the jury verdict would have been the same absent the error.” Neder, 527 U.S. at 17. The instant case is practically uncontested. Defendant’s testimony about her deliberate obstruction of traffic for the purpose of showing her sign, sharing her information and resisting government is entirely consistent with an intent to cause public inconvenience and annoyance. Defendant’s one-*86word denial5 was belied by her own detailed description of her perception of the public inconvenience and annoyance resulting from her conduct and, afterwards, her decision to continue obstructing traffic.
¶24. Even if defendant’s testimony is not understood as an admission to having a conscious object to cause public inconvenience and annoyance, harmless error does not depend on whether defendant “conceded the factual issue on which the error bore____The question is whether, ‘on the whole record ... the error ... [is] harmless beyond a reasonable doubt.’” Rose v. Clark, 478 U.S. 570, 583 (1986) (citation omitted). Mere denial of the requisite intent does not preclude harmless error. In cases of Sandstrom error, where trial courts erroneously instruct the jury to conclusively presume an element of criminal intent “the inquiry is whether the evidence was so dispositive of intent that a reviewing court can say beyond a reasonable doubt that the jury would have found it unnecessary to rely on the presumption.” Connecticut v. Johnson, 460 U.S. 73, 97 n.5 (1983) (Powell, J., dissenting). “Thus, the fact that respondent denied that he had [criminal intent],... does not dispose of the harmless-error question.” Rose, 478 U.S. at 583-84 (quotations and citation omitted).
¶ 25. State v. Boise, 146 Vt. 46, 498 A.2d 495 (1985), and United States v. Hayward, 420 F.2d 142 (D.C. Cir. 1969), cited by the majority for holding that an erroneous instruction directing a verdict against a defendant on an element cannot be harmless error, are inapposite to the instant case where no verdict was directed. In Boise, we reversed on the trial court’s erroneous jury instruction in a DUI case that a necessary element — that the conduct at issue must occur upon a public highway — was “conceded,” based on the trial court finding the element proven “as a matter of law.” 146 Vt. at 48, 498 A.2d at 496-97. In Hayward, the appeals court refused to find harmless error when the trial court erroneously instructed the jury that it “must” return a guilty verdict if it found the government disproved defendant’s alibi defense. 420 F.2d at 144. Unlike Boise and Hayward, nothing like a directed verdict was instructed in this case where the court mistakenly conflated *87“knowing” and “purposeful” conduct in its definition of criminal intent, but did not remove the intent element entirely from the jury’s consideration.
¶ 26. Even if the instruction below could be equated to a conclusive presumption, the majority erroneously relies on Johnson and its progeny, State v. Martell, 143 Vt. 275, 465 A.2d 1346 (1983), for the proposition that such an instructional error cannot be harmless. Martell depends on a Johnson plurality opinion6 for the idea that a conclusive presumption of criminal intent “Is the functional equivalent of a directed verdict’” and “may never be considered harmless.” Martell, 143 Vt. at 279, 465 A.2d at 1348 (citations omitted). This underpinning of Martell, to the extent it ever existed, no longer stands. In the subsequent matter of Carella v. California, 491 U.S. 263, 266 (1989), the Johnson plurality was ignored as any authority when the Court remanded a case of unconstitutional instruction on a conclusive presumption of criminal intent for harmless-error review.
¶ 27. Explicitly contradicting the supposed holding in Johnson, and contrary to the majority’s logic here, the Court in Carella ruled that a “Sandstrom error is subject to the harmless-error rule.” Id. (emphasis added).7 The Carella Court repeated its earlier holding in Sandstrom that, although a trial court’s “mandatory directions directly foreclosed independent jury consideration of whether the facts proved established certain elements of the offenses ... and even though the jury might have considered the presumption to be conclusive,” the constitutional error was still subject to harmless-error analysis. Id. Thus, Martell’s proposition, premised on Johnson, and on which the majority now relies, that an “instruction susceptible to interpretation by a reasonable juror as requiring a conclusive presumption of an essential element... *88may never be deemed harmless error,” Martell, 143 Vt. at 279-80, 465 A.2d at 1348, was not, and is not, the law.
¶ 28. Cited in Carella, and similarly ignoring Johnson, was the earlier holding in Rose v. Clark that the harmless-error test did apply to an erroneous rebuttable-presumption instruction that unconstitutionally shifted the burden of proof on the element of malice from the state to a murder defendant. 478 U.S. at 580-81. Noting that constitutional errors do not generally require reversal of criminal convictions, id. at 578-79, the Court reiterated that “we have repeatedly reaffirmed the principle that an otherwise valid conviction should not be set aside if the reviewing court may confidently say, on the whole record, that the constitutional error was harmless beyond a reasonable doubt.” Id. at 576. This principle applies regardless of whether the element is admitted or contested by defendant at trial, id. at 583, and extends to erroneous instructions that misdescribe or misstate a necessary element, as in this case. See Neder, 527 U.S. at 9-10 (summarizing constitutional errors in instructions subject to harmless-error analysis, including “misstatement of element,” Pope v. Illinois, 481 U.S. 497 (1987),8 and ‘“misdescription of an element’... characterized as an error of ‘omission.’” California v. Roy, 519 U.S. 2,5 (1996)).
¶ 29. If the jury in the instant case followed the erroneous, but only slightly less demanding instruction on “knowing,” instead of the correct instruction on “purposeful” misconduct, the issue of intent was neither conclusively presumed nor taken away from the jury’s determination. Either instruction left to the jury the responsibility to find defendant not guilty or guilty depending on evidence relating to intent. That there was hardly a substantive difference between the two standards of acting purposely versus knowingly, when compared to the uncontested proof in this case, was the product of defendant’s testimony. If defendant’s testimony is not an admission to the charge of acting with intent to cause public inconvenience and annoyance, that exact same object was necessarily intrinsic to her admittedly conscious intent to obstruct traffic. The intent to cause public inconvenience and annoyance is inseparable from defendant’s declared decision to remain in traffic after knowing, not as a practical certainty, but as an absolute certainty, that her conduct was causing public inconvenience and annoyance. Quite *89analogous was this Court’s observation in State v. Pratt, 147 Vt. 116, 118, 513 A.2d 606, 607 (1986),9 that “[w]hen a person points a revolver in the direction of another person at close range and squeezes the trigger, the practical distinction between acting with the conscious objective of causing serious bodily injury and acting with practical certainty that one’s conduct will cause such injury disappears.” If anything directed a verdict of guilt in this case, it was not the court’s instruction, but the testimony of defendant.10
¶ 30. Accordingly, I would affirm the conviction. I am authorized to say that Justice Dooley joins in this dissent.

 The Martell Court curiously refers to the “majority’s analysis” in Johnson as “both persuasive and compelling,” 143 Vt. at 279, 465 A.2d at 1348, but there is no majority analysis. The Johnson Court split 4-4 as to whether Sandstrom error could never be harmless. The ninth justice did not join in either opinion, but cast a vote only to affirm the state court’s decision to decline review for harmless error for the benefit of the prosecution when it had no federal obligation to do so. Johnson, 460 U.S. at 89-90 (Stevens, J., concurring).


 The Carella Court added, expressly contrary to the logic of Martell and the majority’s analysis here: “Nor is Sandstrom error equivalent to a directed verdict for the State.” 491 U.S. at 266 (quotations omitted).


 Pope also points out that “[t]o the extent that cases prior to Rose [such as Johnson] may indicate that a conviction can never stand if the instructions provided the jury do not require it to find each element of the crime under the proper standard of proof,... after Rose, they are no longer good authority.” 481 U.S. at 504 n.7.


 In Pratt we declined to find reversible error in a conviction for attempted aggravated assault where the trial court instructed the jury that specific intent could be found if defendant “consciously intended serious bodily injury or was practically certain his conduct would cause it.” 147 Vt. at 117, 513 A.2d at 607.


 The majority’s logic stands harmless-error analysis on its head to prevent a finding of harmless error precisely when the error is most harmless. The rule of harmless error recognizes that in circumstances when the State’s evidence is overwhelming, and the defense case is weak, the reviewing court need not overturn a conviction due to an error that is objectively meaningless. The majority posits, instead, that when the defense is so weak, such error has the effect of directing the verdict and so harmless error must be foreclosed when it is most warranted.